
	
		II
		110th CONGRESS
		1st Session
		S. 497
		IN THE SENATE OF THE UNITED STATES
		
			February 6, 2007
			Mrs. Boxer introduced
			 the following bill; which was read twice and referred to the
			 Committee on Banking, Housing, and Urban
			 Affairs
		
		A BILL
		To repeal a prohibition on the use of certain funds for
		  tunneling in certain areas with respect to the Los Angeles to San Fernando
		  Valley Metro Rail project, California.
	
	
		1.Repeal of
			 prohibitionThe second
			 sentence of section 321 of the Department of Transportation and Related
			 Agencies Appropriations Act, 1986 (99 Stat. 1287) is repealed.
		
